Case: 22-50022     Document: 00516465173         Page: 1     Date Filed: 09/08/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                  No. 22-50022                         September 8, 2022
                                Summary Calendar                         Lyle W. Cayce
                                                                              Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Rene Ramirez-Nery,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 5:18-CR-244-1


   Before King, Higginson, and Willett, Circuit Judges.
   Per Curiam:*
          Rene Ramirez-Nery, federal prisoner # 04937-480, appeals the
   district court’s denial in part and dismissal in part of his motion for
   compassionate release under 18 U.S.C. § 3582(c)(1)(A). The district court
   determined that Ramirez-Nery’s claim of sentencing error was not an


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-50022      Document: 00516465173          Page: 2    Date Filed: 09/08/2022




                                    No. 22-50022


   extraordinary or compelling reason for a sentence reduction. It also found
   that Ramirez-Nery had failed to show he was not a danger to the safety of any
   other person or the community, and that he had failed to show that the
   sentencing factors of 18 U.S.C. § 3553(a) supported his release. Finally, the
   district court dismissed his claim of error in the calculation of his sentence;
   it reasoned that such a claim must be raised in a 28 U.S.C. § 2241 petition,
   that the Western District of Texas was not the proper venue, and that he had
   not shown he had exhausted his administrative remedies.
          In his brief on appeal, Ramirez-Nery repeats the assertions in his
   original motion and does not specifically challenge any part of the district
   court’s analysis. His failure to challenge the district court’s determinations
   on appeal means he has waived these issues. See Yohey v. Collins, 985 F.2d
   222, 224-25 (5th Cir. 1993); Brinkmann v. Dallas Cnty. Deputy Sheriff Abner,
   813 F.2d 744, 748 (5th Cir. 1987).
          Because the appeal lacks arguable merit and it is therefore frivolous, it
   is DISMISSED. See 5th Cir. R. 42.2.




                                          2